Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of N.V.R., D.A.R., and               Appeal from the 124th District Court of
J.T.R., Children                                     Gregg County, Texas (Tr. Ct. No. 2007-
                                                     2400-B). Memorandum Opinion delivered
No. 06-18-00112-CV                                   by Chief Justice Morriss, Justice Burgess
                                                     and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, William Runnels, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED AUGUST 21, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk